DECISION
This matter is before the court on the court's Journal Entry, filed February 10, 2011, stating that Plaintiffs were to submit a written response to Defendant's recommendations no later than March 18, 2011. Defendant's recommendations were filed February 28, 2011. As of this date Plaintiffs have not filed a written response to the recommendations or communicated with the court.
In Defendant's recommendations, Defendant's authorized representative, Amy Stalnaker (Stalnaker), wrote that she agreed "that Plaintiffs are non residents of Oregon" for tax year 2006. Stalnaker wrote that:
  "According to the new information and calculation I would partially abate $2,951 off the deficiency to show tax to pay in the amount of $904 plus interest and penalty. Also, 2006 was a surplus year and the Plaintiffs received refunds in the amount of $822.00. For tax year 2006 the surplus percentage amount was 18.6%. The new tax is $966 x 18.6% equals $180. A surplus bill back would be issued in the amount of $642."
Even though the court could dismiss Plaintiffs' appeal for lack of prosecution, the court accepts Defendant's recommendations. Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiffs' revised tax-to-pay for tax year 2006 is $904. Interest and penalty will be assessed in accordance with statute; and *Page 2 
IT IS FURTHER DECIDED that Plaintiffs' recomputed 2006 surplus refund based on Plaintiffs' revised tax-to-pay and adjusted for a previous refund to Plaintiffs results in an amount of $642 due to Defendant.
Dated this ___ day of March 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanneron March 30, 2011. The Court filed and entered this documenton March 30, 2011. *Page 1